February 19, 2009

Erik Prusch
Austin, Texas

RE: Employment Agreement Amendment

Dear Erik,

This letter will serve as an amendment to your employment offer letter between
you and Borland Software Corporation (“Borland”), dated October 2, 2006 (“Offer
Letter”). Your position is currently Acting President & Chief Executive Officer;
Chief Financial Officer, reporting directly to the Board of Directors of Borland
(the “Board”).

As the Acting President & Chief Executive Officer, and continuing if you are
appointed as the permanent President & Chief Executive Officer, all other
employees of Borland will report to you or your designee and not directly to the
Board, subject to any regulatory or other legal requirements. In addition, you
will have such responsibilities, duties and authorities as commensurate with
chief executive officers of public entities of similar size and, in particular,
will be, in addition to being responsible for the operations of Borland, will be
the chief external representative of Borland.

In consideration for your service to Borland and your current fulfillment of the
duties of the office of the President & Chief Executive Officer, you shall have
the following terms: (i) your ICP Target is increased from 50% to 100%,
effective for fiscal year 2009; (ii) the Addendum to Employment Agreement for
Severance Benefits attached to your Offer Letter is hereby replaced by the
Addendum to Employment Agreement for Severance Benefits attached hereto;
(iii) following any termination of your employment for any reason, you shall
have twelve (12) additional months from the otherwise applicable expiration date
pursuant to Borland’s stock plan to exercise any unvested options (but in no
case longer than the applicable term of the option grant or the time period
prescribed by Internal Revenue Code § 409A); and (iv) you will be entitled to
the benefits afforded to the other members of senior management under Borland’s
vacation, holiday and business expense reimbursement policies. The other terms
set forth in your Offer Letter will continue in full force and effect.

You understand that the Board is fulfilling its responsibilities under the CEO
Succession Plan and its other fiduciary duties. The culmination of the CEO
Succession Plan will be the appointment of a permanent President & Chief
Executive Officer and you are being considered for that position. You are also
currently continuing to serve as the Chief Financial Officer and agree to resign
from that position in the event a new Chief Financial Officer is hired.

In addition, you agree that, in consideration for Borland providing you with
proprietary and confidential information during your employment and associating
you with Borland’s goodwill:

(i) You will not provide Competitive Duties (as defined below) for a Competitor
(as defined below) within the Covered Territory (as defined below) from now
until twelve (12) months following the date your employment with Borland
terminates for any reason (the “Separation Date”); and

(ii) You will not solicit any Covered Customer or Prospective Customer (as
defined below) for—nor will you provide any Covered Customer or Prospective
Customer with—any Competitive Products or Services (as defined below) from now
until twelve (12) months following the Separation Date.

If, during the period from now until one year following the Separation Date, you
decide you would like to pursue an opportunity or otherwise take action
prohibited by the terms of this Agreement, you agree to submit to Borland’s
General Counsel a written request for a modification of the restrictions found
in this Agreement. You agree such written request will include an accurate and
reasonably detailed description of the opportunity or proposed action and an
explanation as to why you believe Borland should waive any term of this
Agreement. You understand that Borland is under no obligation to make any
modification to, or waive any provision of, this Agreement and will decide any
such request in its sole and absolute discretion.

The capitalized terms used above shall have the following meanings:

(i) “Competitive Duties” means duties that relate to Competitive Products or
Services in any way and: (i) are similar in purpose or effect to the duties you
had during the last twelve (12) months of your employment with Borland;
(ii) involve the management, operation, or control of a person, entity, or
business concern; (iii) are performed in the capacity of a director, officer,
partner, or executive; or (iv) consist principally of selling or marketing
Competitive Products or Services.

(ii) “Competitor” shall mean person, entity, or other business concern that
offers or is planning to offer Competitive Products or Services. A person,
entity, or other business concern that offers or plans to offer Competitive
Products or Services and also offers or plans to offer other services is
considered a Competitor.

(iii) “Covered Territory” shall mean any geographic market with respect to which
you had responsibility in connection with your Borland employment or within
which you performed duties or functions in connection with your Borland
employment.

(iv) “Competitive Products or Services” means: (i) the products and services
sold by Borland (as described on www.borland.com) during the last twelve
(12) months of your employment, and (ii) products or services that are otherwise
competitive with any of the products or services being offered, marketed, or
actively developed by the Company at any time during the last twelve (12) months
of your employment.

(v) “Covered Customer or Prospective Customer” means: (i) any Borland customer
or Prospective Customer with whom you had contact (whether in person, by phone,
by e-mail, or otherwise) as an employee of Borland during the last twelve
(12) months of your employment; and (ii) any of Borland customer or Prospective
customer about whom you had any Borland Confidential Information during the last
twelve (12) months of your employment.

Except as set forth herein, the terms and conditions under your Offer Letter
shall continue in full force and effect. The Offer Letter (and the documents
referenced therein) together with this amendment, constitute the entire
agreement between you and Borland regarding the terms and conditions of your
employment, and they supersede all prior negotiations, representations or
agreements, whether oral or written, between you and Borland. This agreement may
only be modified by a document signed by you and a duly authorized signatory of
Borland.

We look forward to continuing to work with you at Borland. Please sign and date
this letter on the spaces provided below to acknowledge your acceptance of the
terms of this offer. This offer, if not accepted, will expire at the close of
business on February 20, 2009.

Sincerely,

Borland Software Corporation

      By:  
     /s/ John Olsen—
   
 
   
John Olsen, Chairman of the Board

I have read the above addendum and accept the terms and conditions set forth
herein.

Date: February 19, 2009 Sign: /s/ Erik E. Prusch

Enclosure: Addendum to Employment Agreement for Severance Benefits

1

Addendum To Employment Agreement
For Severance Benefits

The provisions of this Employment Agreement Addendum for Severance Benefits (the
“Addendum”) are incorporated into, and are made a part of, that employment
Employment Agreement (the “Employment Agreement”) by and between you, Erik E.
Prusch, and Borland Software Corporation (“Borland”), as amended on February 19,
2009. Capitalized terms used in this Addendum are either defined herein or in
Appendix A.



A.   SEVERANCE BENEFITS.



  i.   Termination of Employment Outside of the Change in Control Period. If
your employment is terminated as a result of an Involuntary Termination other
than during the Change in Control Period and you sign a release of claims (in a
form satisfactory to Borland, an example of which is attached hereto as
Appendix B), then you shall be entitled to payment of one hundred percent (100%)
of your annual Base Salary and bonuses (in an amount no less than the average
for the last two years or the ICP Target, whichever is higher), less applicable
withholding. Such amount shall be payable in a lump sum no later than five
(5) days following expiration of any revocation period required in connection
with the release of claims; provided, however, if this payment is subject to
Section 409A and you are a “specified employee” (as defined in Section 409A),
this payment shall be made within five (5) days after the six (6) month
anniversary of the Termination Date, which shall not exceed sixty-five (65) days
after the Termination Date.



  ii.   Termination of Employment During the Change in Control Period. If your
employment is terminated as a result of an Involuntary Termination during the
Change in Control Period and you sign a release of claims (substantially in the
form attached hereto as Appendix B), then you shall be entitled to payment of
one hundred percent (100%) of your annual Base Salary and bonuses (in an amount
no less than the average for the last two years or the ICP Target, whichever is
higher), less applicable withholding. Such amount shall be payable in a lump sum
no later than five (5) days following expiration of any revocation period
required in connection with the release of claims; provided, however, if this
payment is subject to Section 409A and you are a “specified employee” (as
defined in Section 409A), this payment shall be made within five (5) days after
the six (6) month anniversary of the Termination Date, which shall not exceed
sixty-five (65) days after the Termination Date.



  iii.   Continuing Medical Coverage. If your employment is terminated as a
result of an Involuntary Termination, whether or not a Change in Control Period,
and you sign a release of claims (in a form satisfactory to Borland, an example
of which is attached hereto as Appendix B), then you shall be entitled to
payment for your premiums for health (i.e., medical, vision and dental)
continuation coverage under COBRA; provided, however, that (i) you are eligible
for COBRA on the Termination Date and (ii) you elect continuation coverage
pursuant to COBRA, within the required time period. Borland shall continue to
provide you with health coverage pursuant to this paragraph until the earliest
of (i) the date you are no longer eligible to receive continuation coverage
pursuant to COBRA, (ii) twelve (12) months from the Termination Date or
(iii) the date on which you obtain comparable health coverage. You agree to
notify Borland promptly after you obtain alternative health coverage.



B.   MITIGATION. Except as otherwise specifically provided herein, you shall not
be required to mitigate damages or the amount of any payment provided under this
Addendum by seeking other employment or otherwise, nor shall the amount of any
payment provided for under this Addendum be reduced by any compensation you earn
as a result of your employment by another employer or by any retirement benefits
you receive after the Termination Date.



C.   SUCCESSORS.



  i.   Borland’s Successors. Any successor to Borland (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of Borland’s business and/or assets shall
assume Borland’s obligations under this Addendum and agree expressly to perform
Borland’s obligations under this Addendum in the same manner and to the same
extent as Borland would be required to perform such obligations in the absence
of a succession. For all purposes under this Addendum, the term “Borland” shall
include any successor to Borland’s business and/or assets which acknowledges it
will be bound by the terms of this Addendum or which becomes bound by the terms
of this Addendum by operation of law.



  ii.   Your Successors. Without the written consent of Borland, you shall not
assign or transfer this Addendum or any right or obligation under this Addendum
to any other person or entity. Notwithstanding the foregoing, the terms of this
Addendum and all you rights hereunder shall inure to the benefit of, and be
enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.



D.   NOTICES. Notices and all other communications contemplated by this Addendum
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In your case, mailed notices shall be addressed
to you at the home address which you most recently communicated to Borland in
writing. In the case of Borland, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its General Counsel.



e.   This Addendum is intended to satisfy the requirements of Section 409A of
the Code with respect to amounts subject thereto, and shall be interpreted and
construed consistent with such intent; provided that, notwithstanding the other
provisions of this Addendum, with respect to any right to a payment or benefit
hereunder (or portion thereof) that does not otherwise provide for a “deferral
of compensation” within the meaning of Section 409A of the Code, it is the
intent of the parties that such payment or benefit will not so provide.
Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Addendum
contravenes any regulations or Treasury guidance promulgated under Section 409A
of the Code or causes any amounts to be subject to interest or penalties under
Section 409A of the Code, the parties shall promptly and reasonably consult with
each other (and with their legal counsel), and shall use their reasonable best
efforts, to reform the provisions hereof to (a) maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A of the Code or increasing the costs to the
Company of providing the applicable benefit or payment and (b) to the extent
practicable, to avoid the imposition of any tax, interest or other penalties
under Section 409A of the Code upon Executive or the Company.”



F.   MISCELLANEOUS PROVISIONS.



  i.   Integration. This Addendum represents the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements and provisions in other agreements
related to severance benefits, whether written or oral. With respect to any
conflict between this Addendum and any stock option agreement, stock issuance
agreement or other stock award agreement, this Addendum shall prevail. With
respect to any conflict between this Addendum and the Employment Agreement or
any other employment related agreement, this Addendum shall prevail. For the
avoidance of doubt, with respect to any severance benefits provided for under
your Employment Agreement, this Addendum shall supersede the provisions of your
Employment Agreement with respect to severance benefits provided thereunder.



  ii.   Choice of Law. The validity, interpretation, construction and
performance of this Addendum shall be governed by the internal substantive laws,
but not the conflicts of law rules, of the State of Texas.



  iii.   Employment Taxes. All payments made pursuant to this Addendum shall be
subject to withholding of applicable income and employment taxes.



  iv.   Non-Publication. The parties mutually agree not to disclose the terms of
this Addendum except to the extent that disclosure is mandated by applicable
law, standard or required corporate reporting, or disclosure is made to the
parties’ respective advisors and agents (e.g., attorneys, accountants) or
immediate family members.

IN WITNESS WHEREOF, each of the parties has executed this Addendum, in the case
of Borland by its duly authorized officer, as of the day and year first above
written.

      Borland software corporation:   Executive: /s/ John Olsen   /s/ Erik E.
Prusch (Signature)   (Signature)
By: John Olsen
  By: Erik E. Prusch
 
   
Title: Chairman of the Board
  Title: Acting President & Chief Executive Officer
 
   

2

Appendix A

The following definitions shall be in effect under the severance benefits
letter:



a.   Base Salary. “Base Salary” means your annual base salary as in effect
during the last regularly scheduled payroll period immediately preceding the
effective date of your termination due to an Involuntary Termination.



b.   Board. “Board” means the Board of Directors of Borland.



c.   Change in Control. “Change in Control” means a change in ownership or
control of the Company effected through any of the following transactions:



  i.   there is consummated a merger, consolidation or other reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction, or



  ii.   the sale, transfer or other disposition of all or substantially all of
the Corporation’s assets in complete liquidation or dissolution of the
Corporation other than a sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets to an entity, at least fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Corporation in substantially the same proportions
as their ownership of the Corporation immediately prior to such sale, or



  iii.   the acquisition, directly or indirectly, by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.



d.   Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.  



e.   Change in Control Period. “Change in Control Period” means the period
beginning either (i) two (2) months prior to the effective date of a Change in
Control and ending twelve (12) months after the effective date of a Change in
Control or (ii) two (2) months prior to the effective date of a Hostile Takeover
and ending twelve (12) months after the effective date of a Hostile Takeover.



f.   COBRA. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.



g.   Code. “Code” means the Internal Revenue Code of 1986, as amended.



h.   Constructively Terminated. “Constructively Terminated” means your voluntary
resignation following (A) a change in your position with the Company (or any
Parent or Subsidiary employing you) which materially reduces your duties and
responsibilities (other than your resignation from the position of Chief
Financial Officer, as referenced in the Employment Agreement) and/or the change
in your title such that you are no longer the Acting President & Chief Executive
Officer or the President & Chief Executive Officer, (B) a reduction in your
level of compensation (including base salary, fringe benefits and target bonus
under any corporate performance based bonus or incentive programs) or (C) a
relocation of your place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Corporation
without your consent. You shall not be deemed to be Constructively Terminated
unless you give written notice to the Company that any of the foregoing events
has occurred within 90 days of the first occurrence and the Company has had
30 days after such notice to cure such occurrence, if possible.



i.   Hostile Take-Over. “Hostile Take-Over” shall be deemed to occur in the
event of a change in ownership or control of the Company effected through either
of the following transactions:



  i.   a change in the composition of the Board such that the following
individuals cease for any reason to constitute a majority of the Board then
serving: individuals who, on the date hereof, constitute the members of the
Board and any new Board member (other than a Board member whose initial
assumption of office is in connection with an actual or threatened election
contest, including (but not limited to) a consent solicitation, relating to the
election of Board members) whose appointment or election by the Board or
nomination for election by the Corporation’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Board members then
still in office who either were Board members on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended, or



  ii.   the acquisition, directly or indirectly, by any person or related group
of persons (other than Borland or a person that directly or indirectly controls,
is controlled by, or is under common control with, Borland) of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than thirty percent (30%) of the total combined voting power of
the Borland’s outstanding securities pursuant to a tender or exchange offer made
directly to the Borland’s stockholders which the Board does not recommend such
stockholders to accept.



j.   Involuntary Termination. “Involuntary Termination” means any termination of
you by Borland which is not effected for Misconduct; (ii) any purported
termination of you by Borland which is effected for Misconduct but for which the
grounds relied upon are not valid; (iii) any voluntary termination by you as a
result of your being Constructively Terminated; or (iv) the failure of Borland
to obtain the assumption of this Addendum by any successors contemplated in
Section 4 of the Addendum.



k.   Misconduct. “Misconduct” means (i) your willful and continued failure to
perform the duties and responsibilities of your position that is not corrected
within a thirty (30) day correction period that begins upon delivery to you of a
written demand for performance from Borland that describes the basis for
Borland’s belief that you have not substantially performed your duties; (ii) any
act of personal dishonesty taken by you in connection with your responsibilities
as an employee of Borland with the intention that such may result in substantial
personal enrichment for you; (iii) your conviction of, or plea of nolo contendre
to, a felony that Borland reasonably believes has had or will have a material
detrimental effect on Borland’s reputation or business, or (iv) your materially
breaching your Employee Confidentiality and Assignment of Inventions Agreement,
which breach is (if capable of cure) not cured within thirty (30) days after
Borland delivers written notice to you of the breach.



l.   Section 409A. “Section 409A” shall mean Section 409A of the Code.



m.   Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.



n.   Termination. “termination” means “termination of employment” as defined in
Treas. Reg. Section 1.409A-1(h)(1)(ii).

3





Appendix B

Release of Claims

I understand that my employment with Borland Software Corporation (“Borland”)
terminated effective       ,        (the “Separation Date”). Borland has agreed
that if I choose to sign this Release of Claims (“Release”), Borland will pay me
certain severance benefits (minus standard withholdings and deductions) pursuant
to the terms of the Employment Employment Agreement Addendum for Severance
Benefits letter between myself and Borland, dated     , 2009 (the “Agreement”).
I understand that I am not entitled to such benefits unless I sign this Release
and it becomes fully effective. I understand that, regardless of whether I sign
this Release, Borland will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
as described therein, I hereby generally and completely release Borland, its
directors, officers, employees, stockholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Agreement. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with Borland or the termination of that employment or
the services I provided to Borland; (2) all claims related to my compensation or
benefits from Borland, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock options,
restricted stock awards, other equity compensation or any other ownership
interests in Borland; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”). Notwithstanding anything contained in this Release, nothing herein
shall release the parties’ rights under this Release and my right (if any) to
indemnification granted by any act or agreement of Borland, state or federal law
or policy of insurance or any claims for severance benefits under the Agreement.

I understand this Release will not be effective until the ADEA Effective Date,
defined below. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which I was already entitled. I have been advised by this
writing, as required by the ADEA that: (a) my waiver and release does not apply
to any claims that may arise after my signing of this Release; (b) I should
consult with an attorney prior to signing this Release; (c) I have twenty-one
(21) days within which to consider this Release (although I may choose to
voluntarily sign this Release earlier); (d) I have seven (7) days after I sign
this Release to revoke it; and (e) this Release will not be effective until the
eighth day after this Release has been signed by me (the “ADEA Effective Date”).

I accept and agree to the terms and conditions stated above:

Date Erik E. Prusch

4